DETAILED ACTION
1.          Claims 1-40 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Specification
4.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
5.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
6.          Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,172,124 B2 (hereinafter “Patent1”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent1 with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 8 of Patent1:
Application, Claim 1:
A method comprising: based on receiving, by a wireless device, a medium access control (MAC) control element (CE) indicating activation of a cell: activating the cell; and starting a first timer; based on receiving first downlink control information (DCI) indicating monitoring of a downlink control channel: starting a second timer; and monitoring the downlink control channel; and receiving, while the first time and the second timer are both running, second DCI comprising an indication of a resource grant.
Patent1, Claim 8:
A method comprising: receiving, by a wireless device from a base station, one or more messages comprising configuration parameters of a cell, wherein the configuration parameters comprise: a first value for a first timer; and a second value for a second timer, wherein the second timer is for monitoring a downlink control channel; receiving a medium-access control (MAC) control element (CE) indicating an activation of the cell; based on the receiving the MAC CE: activating the cell; and starting the first timer; receiving first downlink control information (DCI) indicating monitoring the downlink control channel; based on the receiving the first DCI: starting the second timer; and monitoring the downlink control channel; and receiving, while the first timer and the second timer are both running, second DCI comprising one or more of a downlink assignment or an uplink grant.




7.          Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,708,901 B2 (hereinafter “Patent2”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent2 with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of Patent2:
Application, Claim 1:
A method comprising: based on receiving, by a wireless device, a medium access control (MAC) control element (CE) indicating activation of a cell: activating the cell; and starting a first timer; based on receiving first downlink control information (DCI) indicating monitoring of a downlink control channel: starting a second timer; and monitoring the downlink control channel; and receiving, while the first time and the second timer are both running, second DCI comprising an indication of a resource grant.
Patent2, Claim 1:
A system comprising: a base station configured to: send one or more messages comprising configuration parameters of a cell, wherein the configuration parameters comprise: a first value for a first timer; and a second value for a second timer, wherein the second timer is associated with monitoring a downlink control channel; and a wireless device configured to: receive, from the base station, the one or more messages comprising the configuration parameters; receive a medium-access control (MAC) control element (CE) indicating an activation of the cell; based on the MAC CE: activate the cell; and start the first timer; receive first downlink control information (DCI) indicating monitoring of the downlink control channel based on the first DCI: start the second timer; and monitor the downlink control channel; and receive, while the first timer and the second timer are both running, second DCI comprising one or more of a downlink assignment or an uplink grant.


Claims 2-21 of the Application are transparently found in claims 1-28 and 30-47 of the Patent2 with obvious word variations and are also rejected.

9.          Claims 1-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/922,757 (hereinafter “Reference Application”) in view of United States Patent Application Publication 2013/0188473 to Dinan (hereinafter “Dinan”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Reference Application with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Reference Application:
Application, Claim 1:
A method comprising: based on receiving, by a wireless device, a medium access control (MAC) control element (CE) indicating activation of a cell: activating the cell; and starting a first timer; based on receiving first downlink control information (DCI) indicating monitoring of a downlink control channel: starting a second timer; and monitoring the downlink control channel; and receiving, while the first time and the second timer are both running, second DCI comprising an indication of a resource grant.
Reference Application, Claim 1:
A method comprising: based on receiving, by a wireless device, a medium access control (MAC) control element (CE) indicating activation of a cell: activating the cell; and starting a first timer; based on receiving downlink control information (DCI) indicating monitoring of a downlink control channel: starting a second timer; and monitoring the downlink control channel; and based on one or more of the first timer expiring or receiving a second MAC CE indicating deactivation of the cell: stopping the second timer; and stopping the monitoring of the downlink control channel.


            The Reference Application does not expressly disclose second DCI comprising an indication of a resource grant.
            Dinan discloses second DCI comprising an indication of a resource grant (Dinan: [0106-0111]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the Application in view of Dinan to send/receive a DCI comprising a resource grant for the reasons of reducing user equipment power consumption.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
10.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

11.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2013/0083675 A1 to Yamada at [0020], [0048], [0058-0059], [0073], [0085];
US PGPub 2013/0188473 A1 to Dinan at [0107-0109]; and
US PGPub 2017/0150548 A1 to Shah et al. at [0010-0016], [0029], [0057-0059], [0068-0074].	

12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 27, 2022